Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marilyn Altizer appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2012) complaint. We have reviewed the claims raised in the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Altizer v. Town of Cedar Bluff Va., No. 1:14-cv-00007-JPJ-PMS, — F.Supp.3d -, 2015 WL 1754679 (W.D.Va. Apr. 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.